Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. No claims have been amended, added or canceled. Claims 1-20 are subject to examination.
Acknowledgement is made to the Applicant’s argument to not interpret claim 15 and 18 under 35 U.S.C. 112(f).

Response to Arguments
Applicant's arguments filed 08/10/2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "LEE further fails to disclose or suggest establishing the multicast group. There is no disclosure about the concept of forming a group or establishing the multicast group".

Examiner's Response:
The Examiner respectfully disagrees. The LEE reference teaches the limitations “sending, by a first terminal device, a first message to a second terminal device to establish a multicast group”. LEE teaches a method for synchronization of a D2D terminal with another D2D terminal in a D2D communication network (Par. 0002). LEE teaches in step S501 of Fig. 5 that a D2D synchronization source (device 510) broadcasts a D2D synchronization signal to devices 521, 522 in order for devices, 521 and 522, to derive synchronization timing reference. The D2D synchronization signal uses a distinguishable sequence specific for a group and additionally includes group information (Par. 0056). The claims merely recite “establish a multicast group”, therefore the examiner contends that by sending synchronization signal to group of devices can be interpreted as establishing the group, since group cannot communicate without synchronization. The Examiner advises the applicant to further define the “establish a multicast group” limitation of the claims. By this rationale, LEE in view of ABEDINI teaches the claimed limitations and therefore the rejection is maintained. See rejection below.

Applicant's Argument:
Applicant argues in substance that "LEE is silent regarding a multicast group. LEE fails to disclose or suggest the multicast group. LEE further fails to disclose or suggest the second terminal device belongs to the multicast group".

Examiner's Response:
The Examiner respectfully disagrees. The LEE reference teaches the limitations “receiving, by the first terminal device, a second message from the second terminal device, wherein the second message is used to confirm that the second terminal device belongs to the multicast group”. LEE teaches in step S501 of Fig. 5 that a device 521 receives a D2D synchronization signal and then broadcast a D2D synchronization signal in S503. The D2D synchronization signal uses a distinguishable sequence specific for a group (Par. 0056). The device 521 select the same sequence from the received D2D synchronization signal to broadcast the D2D synchronization signal of step S503 (Par. 0081). In other words, when device 510 broadcast the sequence, only devices that belong to the same group responds with the same sequence. The claims merely recites “belongs to the multicast group”, therefore the examiner contends that simply by responding with the distinguishable sequence which corresponds to a specific group, implies that the device belongs to that multicast group. The Examiner advises the applicant to further define the “multicast group” limitation of the claims. By this rationale, LEE in view of ABEDINI teaches the claimed limitations and therefore the rejection is maintained. See rejection below.

Applicant's Argument:
Applicant argues in substance that "However, ABEDINI is silent regarding obtaining a timing advance value based on the first message and the second message. In ABEDINI, the round-trip time timing advance indicator is not based on the first message and the second message. Therefore, ABEDINI fails to disclose or suggest the above limitation and fails to cure the deficiency of LEE".

Examiner's Response:
The Examiner respectfully disagrees. The LEE reference teaches the limitations “obtaining, by the first terminal device, a first timing advance value of the second terminal device relative to the first terminal device based on the first message and the second message”. LEE teaches in step S504 of Fig. 5 that device 510 estimates the average of the round-trip delays. LEE teaches in Par. 0078 that a D2D synchronization source transmits and receives D2D synchronization signal to measure a round-trip delay (RTD), but LEE fails to teach the relationship between timing advance value and RTD. Reference ABEDINI teaches in Par. 0064 that the round-trip time timing advance indicator may indicate a round-trip time estimate. In other words, “round-trip time timing advance indicator” and “round-trip time” are logically equivalent. Hence LEE in view of ABEDINI teaches the claimed invention and therefore the rejection is maintained. See rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 6-10, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (LEE hereafter) (US 20160044616 A1)  in view of ABEDINI et al. (ABEDINI hereafter) (US 20190386926 A1).

Regarding claim 1, LEE teaches, A communication method, comprising: 
sending, by a first terminal device, a first message to a second terminal device to establish a multicast group (LEE; Referring to FIG. 5, first, the D2D synchronization source 510 of the higher layer broadcasts the D2D synchronization signal (S501). The relaying synchronization sources 521 and 522 that receive the D2D synchronization signal from the D2D synchronization source 510 of the higher layer derives the synchronization timing reference (alternatively, reference timing) of the D2D synchronization source 510 of the higher layer (S502), Par. 0090; a D2D terminal can perform synchronization with a contiguous D2D terminal through a hierarchical structure, Par. 0026), wherein the multicast group comprises the first terminal device and the second terminal device (LEE; the D2D terminal may verify a synchronization group to which the D2D terminal belongs through the received D2D synchronization signal. When a sequence distinguished for each specific group (the public safety or not, inside/outside the coverage of the base station, and the like) is used as the D2D synchronization signal, the D2D terminal that receives the D2D synchronization signal receives the D2D synchronization signal to additionally receive information (hereinafter referred to as ‘group information’) regarding the synchronization group, Par. 0056); 
receiving, by the first terminal device, a second message from the second terminal device (LEE; The relaying synchronization sources 521 and 522 … generates the D2D synchronization signal based on the estimated reference timing and broadcasts the generated D2D synchronization signal (S503), Par. 0090), wherein the second message is used to confirm that the second terminal device belongs to the multicast group (LEE; the D2D synchronization source of the lower layer selects one among the sequences which may be used as the D2D synchronization signal in the corresponding group as the synchronization signal when the D2D synchronization signal distinguished for each group is used, Par. 0087); 
obtaining, by the first terminal device, a first timing value of the second terminal device relative to the first terminal device based on the first message and the second message (LEE; The D2D synchronization source 510 of the higher layer that receives the D2D synchronization signal broadcasted from the D2D synchronization sources 521 and 522 of the lower layer estimates the average of the round-trip delays (average RTD) (S504), Par. 0091); and 
sending, by the first terminal device, a third message to the second terminal device, wherein the third message comprises the first timing value (LEE; The D2D synchronization source 510 of the higher layer … makes the delay information configured based on the average RTD be included in the D2D synchronization channel to transmit the D2D synchronization channel (S505), Par. 0091).  
Although LEE teaches estimation of round trip delay, but fails to explicitly teach, 
timing advance value. 
However, in the same field of endeavor, ABEDINI teaches, 
timing advance value (ABEDINI; receiving, from a second wireless node, a round-trip time timing advance indicator … synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator, Par. 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE to include the use of timing advance indicator as taught by ABEDINI in order to synchronize (ABEDINI; Par. 0006).

Regarding claim 7, LEE teaches,  A communication method, comprising: 
receiving, by a second terminal device, a first message from a first terminal device (LEE; Referring to FIG. 5, first, the D2D synchronization source 510 of the higher layer broadcasts the D2D synchronization signal (S501). The relaying synchronization sources 521 and 522 that receive the D2D synchronization signal from the D2D synchronization source 510 of the higher layer derives the synchronization timing reference (alternatively, reference timing) of the D2D synchronization source 510 of the higher layer (S502), Par. 0090; a D2D terminal can perform synchronization with a contiguous D2D terminal through a hierarchical structure, Par. 0026), wherein the first message is used to establish a multicast group that includes the first terminal device and the second terminal device,  (LEE; the D2D terminal may verify a synchronization group to which the D2D terminal belongs through the received D2D synchronization signal. When a sequence distinguished for each specific group (the public safety or not, inside/outside the coverage of the base station, and the like) is used as the D2D synchronization signal, the D2D terminal that receives the D2D synchronization signal receives the D2D synchronization signal to additionally receive information (hereinafter referred to as ‘group information’) regarding the synchronization group, Par. 0056); 
sending, by the second terminal device, a second message to the first terminal device to confirm that the second terminal device belongs to the multicast group (LEE; The relaying synchronization sources 521 and 522 … generates the D2D synchronization signal based on the estimated reference timing and broadcasts the generated D2D synchronization signal (S503), Par. 0090; the D2D synchronization source of the lower layer selects one among the sequences which may be used as the D2D synchronization signal in the corresponding group as the synchronization signal when the D2D synchronization signal distinguished for each group is used, Par. 0087); and 
receiving, by the second terminal device, a third message from the first terminal device, wherein the third message comprises a first timing value representing a timing value of the second terminal device relative to the first terminal device (LEE; The D2D synchronization source 510 of the higher layer … makes the delay information configured based on the average RTD be included in the D2D synchronization channel to transmit the D2D synchronization channel (S505), Par. 0091), and wherein the first timing advance value is obtained by the first terminal device based on the first message and the second message (LEE; The D2D synchronization source 510 of the higher layer that receives the D2D synchronization signal broadcasted from the D2D synchronization sources 521 and 522 of the lower layer estimates the average of the round-trip delays (average RTD) (S504), Par. 0091).  
Although LEE teaches estimation of round trip delay, but fails to explicitly teach, 
timing advance value. 
However, in the same field of endeavor, ABEDINI teaches, 
timing advance value (ABEDINI; receiving, from a second wireless node, a round-trip time timing advance indicator … synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator, Par. 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE to include the use of timing advance indicator as taught by ABEDINI in order to synchronize (ABEDINI; Par. 0006).

Regarding claim 15, LEE teaches, A terminal device operating as a first terminal device, comprising: 
a sending unit to send a first message to a second terminal device to establish a multicast group (LEE; Referring to FIG. 5, first, the D2D synchronization source 510 of the higher layer broadcasts the D2D synchronization signal (S501). The relaying synchronization sources 521 and 522 that receive the D2D synchronization signal from the D2D synchronization source 510 of the higher layer derives the synchronization timing reference (alternatively, reference timing) of the D2D synchronization source 510 of the higher layer (S502), Par. 0090; a D2D terminal can perform synchronization with a contiguous D2D terminal through a hierarchical structure, Par. 0026), wherein the multicast group comprises the first terminal device and the second terminal device (LEE; the D2D terminal may verify a synchronization group to which the D2D terminal belongs through the received D2D synchronization signal. When a sequence distinguished for each specific group (the public safety or not, inside/outside the coverage of the base station, and the like) is used as the D2D synchronization signal, the D2D terminal that receives the D2D synchronization signal receives the D2D synchronization signal to additionally receive information (hereinafter referred to as ‘group information’) regarding the synchronization group, Par. 0056); 
a receiving unit to receive a second message from the second terminal device (LEE; The relaying synchronization sources 521 and 522 … generates the D2D synchronization signal based on the estimated reference timing and broadcasts the generated D2D synchronization signal (S503), Par. 0090), wherein the second message is used to confirm that the second terminal device belongs to the multicast group (LEE; the D2D synchronization source of the lower layer selects one among the sequences which may be used as the D2D synchronization signal in the corresponding group as the synchronization signal when the D2D synchronization signal distinguished for each group is used, Par. 0087); 
a processing unit to obtain a first timing value of the second terminal device relative to the first terminal device based on the first message and the second message (LEE; The D2D synchronization source 510 of the higher layer that receives the D2D synchronization signal broadcasted from the D2D synchronization sources 521 and 522 of the lower layer estimates the average of the round-trip delays (average RTD) (S504), Par. 0091),  
wherein the sending unit is further configured to send a third message to the second terminal device, wherein the third message comprises the first timing value (LEE; The D2D synchronization source 510 of the higher layer … makes the delay information configured based on the average RTD be included in the D2D synchronization channel to transmit the D2D synchronization channel (S505), Par. 0091).  
Although LEE teaches estimation of round trip delay, but fails to explicitly teach, 
timing advance value. 
However, in the same field of endeavor, ABEDINI teaches, 
timing advance value (ABEDINI; receiving, from a second wireless node, a round-trip time timing advance indicator … synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator, Par. 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE to include the use of timing advance indicator as taught by ABEDINI in order to synchronize (ABEDINI; Par. 0006).

Regarding claim 2, claim 8, and claim 16, LEE-ABEDINI teaches,  The communication method according to claim 1, The communication method according to claim 7, and The terminal device according to claim 15 respectively, 
wherein the first message is a sequence signal that can be detected (LEE; a sequence of the D2D synchronization signal for the public safety and a sequence of the D2D synchronization signal other than that may be divided into groups in order to distinguish the D2D synchronization signal for the public safety with the D2D synchronization signal for other than public safety, Par. 0040).  

Regarding claim 4 and claim 18, LEE-ABEDINI teaches,  The communication method according to claim 1 and The terminal device according to claim 15 respectively, wherein the multicast group further comprises a third terminal device (LEE; concepts of the higher layer and the lower layer are used for describing a process of transferring the synchronization timing reference provided from the contiguous D2D synchronization source, Par. 0065), and the method further comprises: 
receiving, by the first terminal device, an intra-group synchronization signal from the third terminal device (LEE; The relaying synchronization sources 521 and 522 that receive the D2D synchronization signal from the D2D synchronization source 510 of the higher layer derives the synchronization timing reference, Par. 0090); 
sending, by the first terminal device, a feedback acknowledgment message to the third terminal device, in respond to the intra-group synchronization signal (LEE; The relaying synchronization sources 521 and 522 … generates the D2D synchronization signal based on the estimated reference timing and broadcasts the generated D2D synchronization signal (S503), Par. 0090); and 
receiving, by the first terminal device, a fourth message from the third terminal device (LEE; The D2D synchronization source 510 of the higher layer … makes the delay information configured based on the average RTD be included in the D2D synchronization channel to transmit the D2D synchronization channel (S505), Par. 0091), 
wherein the fourth message comprises a second timing advance value representing a timing advance value of the first terminal device relative to the third terminal device, and wherein the second timing advance value is obtained by the third terminal device based on the intra-group synchronization signal and the feedback acknowledgment message (LEE; The D2D synchronization source 510 of the higher layer that receives the D2D synchronization signal broadcasted from the D2D synchronization sources 521 and 522 of the lower layer estimates the average of the round-trip delays (average RTD) (S504), Par. 0091 & ABEDINI; receiving, from a second wireless node, a round-trip time timing advance indicator … synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator, Par. 0006).  

Regarding claim 6, claim 9, and claim 20, LEE-ABEDINI teaches, The communication method according to claim 1, The communication method according to claim 7, and The terminal device according to claim 15 respectively, 
wherein the first message comprises a group identifier of the multicast group (LEE; For example, the D2D synchronization source having the same synchronization timing reference may use the same D2D synchronization signal, use the D2D synchronization signal distinguished into the group, or verify a group to which the D2D synchronization source belongs through a group identifier included in the D2D synchronization channel, Par. 0078).  
   
Regarding claim 10, LEE-ABEDINI teaches, The communication method according to claim 7, wherein after receiving the third message from the first terminal device (LEE; concepts of the higher layer and the lower layer are used for describing a process of transferring the synchronization timing reference provided from the contiguous D2D synchronization source, Par. 0065), the method further comprises: 
sending, by the second terminal device, an intra-group synchronization signal to a fourth terminal device of the multicast group (LEE; The relaying synchronization sources 521 and 522 that receive the D2D synchronization signal from the D2D synchronization source 510 of the higher layer derives the synchronization timing reference, Par. 0090); 
receiving, by the second terminal device, a feedback acknowledgment message from the fourth terminal device, in respond to the intra-group synchronization signal (LEE; The relaying synchronization sources 521 and 522 … generates the D2D synchronization signal based on the estimated reference timing and broadcasts the generated D2D synchronization signal (S503), Par. 0090); 
obtaining, by the second terminal device, a third timing advance value of the fourth terminal device relative to the second terminal device based on the intra-group synchronization signal and the feedback acknowledgment message (LEE; The D2D synchronization source 510 of the higher layer that receives the D2D synchronization signal broadcasted from the D2D synchronization sources 521 and 522 of the lower layer estimates the average of the round-trip delays (average RTD) (S504), Par. 0091 & ABEDINI; receiving, from a second wireless node, a round-trip time timing advance indicator … synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator, Par. 0006); and 
sending, by the second terminal device, a fifth message to the fourth terminal device, wherein the fifth message comprises the third timing advance value (LEE; The D2D synchronization source 510 of the higher layer … makes the delay information configured based on the average RTD be included in the D2D synchronization channel to transmit the D2D synchronization channel (S505), Par. 0091).  


Claim 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE-ABEDINI and in further view of Robie et al. (Robie hereafter) (US 20030048811 A1).

Regarding claim 3 and claim 17, LEE-ABEDINI teaches,  The communication method according to claim 1 and The terminal device according to claim 15 respectively.
LEE-ABEDINI  fail to explicitly teach, 
wherein obtaining a first timing advance value of the second terminal device comprises: 
obtaining, by the first terminal device, the first timing advance value based on a sending moment of the first message and a receiving moment of the second message. 
However, in the same field of endeavor, Robie teaches, 
wherein obtaining a first timing advance value of the second terminal device comprises: 
obtaining, by the first terminal device, the first timing advance value based on a sending moment of the first message and a receiving moment of the second message (Robie; Once a response has been received at node A, the round trip delay is calculated based on the transmission time of the clock request from node A and the reception time of the response at node A, Par. 0100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE-ABEDINI to include the use of reception time as taught by Robie in order to calculate time difference (Robie; Par. 0100).
  
Regarding claim 11, LEE-ABEDINI teaches, The communication method according to claim 10. 
LEE-ABEDINI  fail to explicitly teach, 
wherein obtaining a third timing advance value of the fourth terminal device relative to the second terminal device comprises: 
obtaining, by the second terminal device, the third timing advance value based on a sending moment of the intra-group synchronization signal and a receiving moment of the feedback acknowledgment message. 
However, in the same field of endeavor, Robie teaches, 
wherein obtaining a third timing advance value of the fourth terminal device relative to the second terminal device comprises: 
obtaining, by the second terminal device, the third timing advance value based on a sending moment of the intra-group synchronization signal and a receiving moment of the feedback acknowledgment message (Robie; Once a response has been received at node A, the round trip delay is calculated based on the transmission time of the clock request from node A and the reception time of the response at node A, Par. 0100). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE-ABEDINI to include the use of reception time as taught by Robie in order to calculate time difference (Robie; Par. 0100).
  

Claim 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE-ABEDINI and in further view of KIMURA et al. (KIMURA hereafter) (US 20190173612 A1).

Regarding claim 5 and claim 19, LEE-ABEDINI teaches,  The communication method according to claim 1 and The terminal device according to claim 15 respectively.
	LEE-ABEDINI fails to explicitly teach,
wherein the third message further comprises an identifier of the second terminal device.  
However, in the same field of endeavor, KIMURA teaches, 
wherein the third message further comprises an identifier of the second terminal device (KIMURA; The RNTI is an identifier specified in a specification in advance ... an identifier set as information specific to the terminal device ... in monitoring of the PSCCH, the terminal device descrambles the CRC parity bit added to the SCI with a predetermined RNTI and identifies whether or not the CRC is correct, Par. 0185). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE-ABEDINI to include the use of RNTI as taught by KIMURA in order to decode CRC (KIMURA; Par. 0185).

Regarding claim 13, LEE-ABEDINI teaches, The communication method according to claim 10.
	LEE-ABEDINI fails to explicitly teach,
wherein the fifth message further comprises an identifier of the fourth terminal device.  
However, in the same field of endeavor, KIMURA teaches, 
wherein the fifth message further comprises an identifier of the fourth terminal device (KIMURA; The RNTI is an identifier specified in a specification in advance ... an identifier set as information specific to the terminal device ... in monitoring of the PSCCH, the terminal device descrambles the CRC parity bit added to the SCI with a predetermined RNTI and identifies whether or not the CRC is correct, Par. 0185). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE-ABEDINI to include the use of RNTI as taught by KIMURA in order to decode CRC (KIMURA; Par. 0185).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE-ABEDINI and in further view of Loehr et al. (Loehr hereafter) (US 20190058986 A1).

Regarding claim 12, LEE-ABEDINI teaches, The communication method according to claim 10.  
LEE-ABEDINI fails to explicitly teach,
wherein the intra-group synchronization signal comprises a group identifier of the multicast group and an identifier of the second terminal device.  
However, in the same field of endeavor, Loehr teaches, 
wherein the intra-group synchronization signal comprises a group identifier of the multicast group and an identifier of the second terminal device (Loehr;  In case of groupcast and broadcast, the ProSe UE ID provided by the higher layer is used directly as the Source Layer-2 ID, and the ProSe Layer-2 Group ID provided by the higher layer is used directly as the Destination Layer-2 ID in the MAC layer, Par. 0213). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LEE-ABEDINI to include the use of group ID as taught by Loehr in order to groupcast data (Loehr; Par. 0213).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416